Appleton, C. J.
A highway may be proved by long-continued user. A sidewalk may be shown to exist in the same way. The repairing of a way or bridge within six years before the cause of action accrued, estops the town to deny the location of the way or bridge on which the injury occurred. B. S. 1857, c. 18, § 62. The same principle applies to a sidewalk as to the way.
The instruction was too restricted. It limits the liability of the *350town, for defects in the sidewalk, to the special case, when it is created and made by the city. But when there is a long-continued user of a highway which the town or city has repaired, or there is a dedication made and accepted, the town or city is liable for injuries arising from its defects, when the person injured is without fault.

Exceptions sustained.

Kent, Walton, Danforth, and Tapley, JJ., concurred. Cutting, J., did not concur.